DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on November 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting means” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang et al. (Journal of Bioscience and Bioengineering, Vol. 116 No. 4, 452-459, 2013; hereinafter “Yang”).
Regarding claim 1, Yang discloses a bioreactor for use on a moving platform (FIG. 1: bioreactor bag on a shaker platform), the bioreactor comprising  	a bag which defines a three-dimensional geometrical shape including at least one lower collecting vertex in which at least two edges of the geometrical shape meet at an angle (FIGS. 1, 2 and 4; the bioreactor bag includes at least two edges that meet at an angle that can be defined as a lower collecting vertex depending on the orientation of the bioreactor bag with respect to a moving platform), the bioreactor further including at least one port or sensor arranged in the vicinity of the collecting vertex (lower collection vertex adjacent the face comprising the port, as shown in FIGS. 1 and 2).
Therefore, Yang meets and anticipates the limitations set forth in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-10, 13, 15-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Bioscience and Bioengineering, Vol. 116 No. 4, 452-459, 2013; hereinafter “Yang”) in view of Bacehowski et al. (US 4,910,147; hereinafter “Bacehowski”).
Regarding claims 2, 4 and 13, Yang discloses a bioreactor for use on a moving platform (FIG. 1: bioreactor bag on a shaker platform), the bioreactor comprising  	a bag which defines a two-dimensional geometrical shape or a three-dimensional geometrical shape including at least one edge, in which at least two faces of the geometrical shape meet at an angle (FIGS. 1, 2 and 4: bioreactor bag includes at least two faces or edges that meet at an angle), a port element on the bioreactor bag (FIGS. 1, 2 and 4; page 453, right column).   	Yang does not explicitly disclose wherein the port is a longitudinal port element arranged along the edge and including several ports and/or sensors. 	 	Bacehowski discloses a bioreactor bag comprising a container (FIGS. 1 and 3: container (10,30) having a fitment (20,42) arranged along an edge of the container (FIGS. 1 and 3; col. 5, ll. 6-12, col. 6, ll. 50-53). 	In view of Bacehowski, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the port of the bioreactor bag of Yang with the fitment of Bacehowski. One of ordinary skill in the art would have made said modification to facilitate access to the bioreactor bag via multiple ports, as disclosed by Bacehowski. Further, one of ordinary skill in the art would have made said modification since Bacehowski discloses that the number of ports on the bioreactor bag can be varied (col. 5, ll. 36-41).
Regarding claim 3, modified Yang discloses a working volume of the bag is in a range of 50 to 1000 mL (page  453, left column).
Regarding claim 5, modified Yang discloses wherein the bioreactor is a single-use bioreactor with the bag made from a flexible film material (Yang, page 452, right column).
Regarding claim 6, modified Yang discloses wherein flexible bioreactor is formed a flexible film that is welded at edges (Yang, abstract).  	Modified Yang does not explicitly disclose wherein the port/sensor element is welded between opposite edges of the flexible film material from which the bag is made. However, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the port/sensor of modified Yang such that the port/sensor is welded between opposite edges of the flexible film material from which the bag is made, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.). One would have been motivated to have rearranged the port/sensor of modified Yang such that the port/sensor is welded between opposite edges of the flexible film material from which the bag is made for the purpose of collecting and/or introducing materials into the bioreactor at desired location. 
Regarding claims 7-8, the port/sensor of the bioreactor bag of modified Yang can be oriented vertically and/or horizontally in a use position of the bioreactor (bioreactor bag of modified Yang is movable and can positioned on the moving platform at desired orientation; see FIGS. 2 and 9). 
Regarding claim 9, the port/sensor element of modified Yang can be used to connect at least one of the following: a sensor; an input line; an output line; an inlet filter; an outlet filter.
Regarding claim 10, the face on which the longitudinal port is provided is considered the instant “an upper face of the bag.”
Regarding claim 15, modified Yang does not explicitly disclose wherein a volume enclosed by the bag equals the volume of a commercial bioreactor with a designated working volume of at least 1000 mL. However, changes in the size of the closed volume in the container of modified Yang would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of brooks (In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955)). See MPEP 2144.04 IV.A.
Regarding claim 16, modified Yang discloses the bioreactor according to claim 2. Modified Yang further discloses a bioreactor motion system including a moving platform (Yang, FIG. 2A: orbital shaker platform).
Regarding claim 21, modified Yang discloses the bioreactor according to claim 16. Modified Yang further discloses a bioreactor motion system including a moving platform (Yang, FIG. 2A: orbital shaker platform). 	Modified Yang discloses the processes of filling the bioreactor with cell cultivation liquid (Yang, page 456), placing the bioreactor on the moving platform (Yang, page 454), moving the platform repeatedly with a maximum tilting angle which is controlled by a control unit (the shaker of Yang is considered to be automatically controlled by a controller). 
Regarding claim 22, the control unit of modified Yang is structurally the same as the instant control unit and thus fully capable of adjusting the maximum tilting angle depending on the current volume of the cell cultivation liquid contained in the bioreactor. 
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bacehowski as applied to claim 2 above, and further in view of Tuohey et al. (US 2012/0238011; hereinafter “Tuohey”).
Regarding claim 11, modified Yang discloses the bioreactor motion system according to claim 2.  	Modified Yang does not explicitly disclose wherein a perfusion membrane is arranged at a bottom face of the bag and forms a pocket inside the bag, the bioreactor further comprising a perfusion harvest line or a perfusion harvest port opening through a bottom wall of the bag into the pocket. 	Tuohey discloses a bioreactor bag comprising a perfusion membrane arranged at a bottom face of the bag and forms a pocket inside the bag, the bioreactor further comprising a perfusion harvest line or a perfusion harvest port opening through a bottom wall of the bag into the pocket (FIGS. 1-3: bioreactor having an interior pouch; [0022], [0046]).  	  In view of Tuohey, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the perfusion membrane as disclosed by Tuohey into the bioreactor bag of modified Yang. One of ordinary skill in the art would have made said modification for the purpose of continuously providing perfusion fluid into the bag as disclosed by Tuohey.	
Regarding claim 12, modified Yang does not explicitly disclose wherein the perfusion membrane is located in the vicinity of a lower vertex or an edge of the bag remote from a collecting vertex or the port/sensor element. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the perfusion membrane of modified Yang to arrive at the claimed invention, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see also MPEP § 2144.04 VI. C.).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bacehowski as applied to claim 16 above, and further in view of Okugawa et al. (US 2015/0160447; hereinafter “Okugawa”).
Regarding claim 17, modified Yang discloses the bioreactor motion system according to claim 16.  	Modified Yang does not explicitly disclose wherein the moving platform is equipped with an auxiliary construction including means for altering an effective tilting angle range of a surface on which the bioreactor is to be placed. However, modified Yang does disclose wherein an auxiliary pad is arranged on the moving platform (Yang, page 454). 	Okugawa discloses a specimen holder arranged on a moving platform (FIG. 1: moving stage 9) having an auxiliary construction including means for altering an effective angle range of a surface on which the specimen holder to be placed (FIG. 1: stage 2).  	In view of Okugawa, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the moveable platform of modified Yang to comprise the auxiliary construction as disclosed by Okugawa for the purpose of arranging the bag at the desired angle as disclosed by Okugawa. Further, one of ordinary skill in the art would have made said modification because such modification would have been the substation of one auxiliary means for another for the predictable result of maintaining the bag at desired position and orientation on the movable stage.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bacehowski as applied to claim 16 above, and further in view of Okugawa et al. (US 2015/0160447; hereinafter “Okugawa”) and Houtzager et al. (US 2007/0269888; hereinafter “Houtzager”).
Regarding claim 18, modified Yang discloses the bioreactor motion system according to claim 16.  	Modified Yang does not explicitly disclose wherein moving platform is equipped with an auxiliary construction. However, modified Yang does disclose wherein an auxiliary pad is arranged on the moving platform (Yang, page 454). 	Okugawa discloses a specimen holder arranged on a moving platform (FIG. 1: moving stage 9) having an auxiliary construction including means for altering an effective angle range of a surface on which the specimen holder to be placed (FIG. 1: stage 2).  	In view of Okugawa, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the moveable platform of modified Yang to comprise the auxiliary construction as disclosed by Okugawa for the purpose of arranging the bag at the desired angle as disclosed by Okugawa. Further, one of ordinary skill in the art would have made said modification because such modification would have been the substation of one auxiliary means for another for the predictable result of maintaining the bag at desired position and orientation on the movable stage.  	Modified Yang does not explicitly disclose wherein the auxiliary construction provides a passage to allow a perfusion harvest line to be connected from underneath the bag. 	Houtzager discloses a bioreactor system comprising a bioreactor and a moving platform supporting the bioreactor bag and providing passage to allow a perfusion harvest line to be connected from underneath the bag ([0068]). 	In view of Houtzager, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the auxiliary construction of modified Yang to comprise the passage as disclosed by Houtzager. One of ordinary skill in the art would have made said modification for the purpose of providing means for securing tubes connected to the bioreactor bags to the platform during operation, as disclosed by Houtzager.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bacehowski as applied to claim 16 above, and further in view of Singh (US 2010/0203624).
Regarding claim 19, modified Yang discloses the bioreactor motion system according to claim 16.  	Modified Yang does not explicitly disclose a supporting means to prevent the bioreactor from shifting or tipping over on the moving platform. 	Singh discloses a bioreactor comprising a bioreactor bag and a platform comprising a clamp for securing the bioreactor bag to the platform (FIG. 2; [0029]). 	In view of Singh, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the supporting means of Singh with the moving platform of modified Yang for the purpose of securing the bioreactor bag to the platform, as disclosed by Singh (Singh, FIG. 2; [0029]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bacehowski as applied to claim 16 above, and further in view of Tamai et al. (US 2011/0111497; hereinafter “Tamai”).
Regarding claim 20, modified Yang discloses the bioreactor motion system according to claim 16.  	Modified Yang does not explicitly disclose wherein moving platform is equipped with a load cell. 	Tamai discloses a bioreactor system comprising a bag (FIG. 1: bag 9) and shaker having a moving platform comprising a weight sensor (FIG.1: shaker 10; [0057]).  	In view of Tamai, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the weight sensor of Tamai with the moving platform of modified Yang in order to measure the content in the bag as disclosed by Tamai. One of ordinary skill in the art would have made said modification so as to maintain the content within the bag at optimum level.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bacehowski as applied to claim 21 above, and further in view of Tamai et al. (US 2011/0111497; hereinafter “Tamai”).
Regarding claim 23, modified Yang discloses the bioreactor motion system according to claim 21.  	Modified Yang does not explicitly disclose wherein the weight of the cell cultivation liquid contained in the bioreactor is automatically measured, and the volume of the cell cultivation liquid contained in the bioreactor is calculated from the weight of the cell cultivation liquid. 	Tamai discloses a bioreactor system comprising a bag (FIG. 1: bag 9) and shaker having a moving platform comprising a weight sensor (FIG.1: shaker 10; [0057]).  	In view of Tamai, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the weight sensor of Tamai with the moving platform of modified Yang in order to measure the content in the bag as disclosed by Tamai. One of ordinary skill in the art would have made said modification so as to maintain the content within the bag at optimum level.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799